Citation Nr: 0724303	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a notice of disagreement (NOD) to a June 13, 2002 
rating decision was timely.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic fatigue syndrome.

3.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia.

4.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision letter and a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
May 2007 a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

In May 2007 the veteran submitted additional evidence to the 
RO accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.

The issues of entitlement to an initial rating in excess of 
20 percent for chronic fatigue syndrome and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 18, 2002 letter, the RO informed the veteran 
that he had been awarded service connection for headaches and 
had been denied service connection for chronic fatigue 
syndrome.  The letter included a copy of the June 13, 2002 
rating decision and notice of the appellant's appellate 
rights.

2.  A notice of disagreement to the June 2002 determinations 
was received by the RO on June 30, 2003, more than one year 
following the June 18, 2002 letter.

3.  The veteran's fibromyalgia symptoms are not refractory to 
therapy.

4.  The veteran's headaches are not productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Notice of disagreement with the June 13, 2002 RO 
determinations was not timely received by the agency of 
original jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.34, 20.200, 20.302, 20.305 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2006).

3.  The criteria for a rating in excess of 30 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran is appealing the initial rating assignment as to 
his fibromyalgia.  In this regard, because the September 2004 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the September 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating fibromyalgia, and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

With regard to the remaining issues on appeal, by 
correspondence dated in July 2003, May 2004 and December 
2005, the veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to the claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see the April 2006 
statement of the case).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The veteran has been given notice as to how VA 
assigns disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
headaches in this case, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Because the instant appeal is from the initial 
ratings assigned with the grant of service connection for 
fibromyalgia, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



I.  Whether the appellant submitted a timely notice of 
disagreement (NOD).

Whether a NOD has been filed on time is an appealable issue.  
If the claimant or his representative protests an adverse 
determination made by the RO concerning the timely filing of 
the NOD, the claimant will be furnished a statement of the 
case.  38 C.F.R. § 19.34.

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  38 C.F.R. § 20.300.  Generally, a claimant, or his 
or her representative, must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  The date of the mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305.

The record demonstrates that on June 18, 2002, the RO issued 
a letter informing the veteran, in pertinent part, that he 
had been granted service connection for a headaches 
disability and had been denied service connection for chronic 
fatigue syndrome.  The June 18, 2002 letter contained a copy 
of the June 13, 2002 rating decision and also included a 
notice of procedural and appellate rights, which specifically 
informed the appellant that he had one year from the date of 
the letter to file a NOD in order to appeal the RO's 
determination.  

The record reflects, however, that the first documented 
communication from the appellant that disputed the RO's June 
2002 determinations was received by VA on June 30, 2003.

The veteran has submitted documents reflecting that he mailed 
certain correspondence on June 18, 2002, that was received on 
June 19, 2003.  This particular correspondence, however, was 
addressed to his representative, and was received by his 
representative on June 19, 2003 (and there is no assertion to 
the contrary); it was not received by VA until June 30, 2003.

The veteran has asserted that as his representative has the 
same address as the RO (and is located in the same building), 
the aforementioned correspondence should be essentially 
constructively construed as having been received by VA as of 
June 18, 2003.  While the Board acknowledges this and the 
many related arguments the veteran has made concerning this 
issue, the regulations clearly require that the notice of 
disagreement must be received by the VA office from which the 
claimant received notice of the determination being appealed.

Therefore, in light of the absence of any evidence to the 
contrary, the Board finds that the evidence of record does 
not establish that a NOD in response to the June 13, 2002 RO 
decision (mailed on June 18, 2002) was received by VA prior 
to June 30, 2003.  Therefore, as a timely appeal was not 
filed with respect to the issues contained in the June 13, 
2002 RO decision, the Board lacks jurisdiction over the claim 
and this issue of the appeal must be dismissed.

II.  Fibromyalgia

A rating decision dated in September 2004 awarded the veteran 
service connection for fibromyalgia and assigned a 10 percent 
disability rating, effective June 30, 2003.  In April 2006 
the RO increased the disability rating for the veteran's 
fibromyalgia to 20 percent, also effective June 30, 2003.

A 20 percent rating for fibromyalgia is appropriate for 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  The highest rating of 40 percent rating is warranted 
for symptoms that are constant, or nearly so, and refractory 
to therapy.  Diagnostic Code 5025.

The Board notes that there is no evidence that the veteran's 
fibromyalgia is resistive to therapy.  At his May 2007 Board 
hearing, the veteran has indicated that medications taken in 
the past for relief from symptoms related to fibromyalgia had 
been at least partially beneficial.  While the Board notes 
that the veteran was not able to continue taking the 
fibromyalgia-related medications, the reason stated by the 
veteran for not continuing the medications was that the 
medications produced side-effects that interacted with other 
disability.  The Board also notes that VA health 
professionals (for example, a May 2005 VA rheumatologist) 
have incorporated an exercise regimen into the veteran's 
fibromyalgia treatment plan.  In short, the objective medical 
evidence does not show, and no health professional has 
indicated, that the veteran's fibromyalgia is refractory to 
treatment.

The Board also notes that clinical findings from VA medical 
records dated in May 2005 and December 2005 revealed that the 
musculoskeletal system had, at least on those days, no focal 
tenderness.  While the veteran's symptoms have clearly been 
widespread, the clinical evidence arguably reflects that the 
pain is not nearly constant.  Even if the pain were constant, 
the Board observes that the record contains no evidence that 
the veteran's fibromyalgia symptoms are refractory to 
therapy.  As such evidence is necessary for the next higher 
rating of 40 percent, the Board finds that the symptoms 
associated with the veteran's fibromyalgia do not more nearly 
approximate the criteria for entitlement to a 40 percent 
rating for the condition, and an initial rating in excess of 
20 percent for fibromyalgia is not warranted.



III.  Headaches

A rating decision dated in June 2002 awarded the veteran 
service connection for headaches and assigned a 10 percent 
disability rating, effective May 18, 2001.  In September 2004 
the RO increased the disability rating for the veteran's 
headaches to 30 percent, effective June 30, 2003.

The veteran's service-connected headaches are evaluated under 
Diagnostic Code 8100.  A 30 percent evaluation is warranted 
for migraine headaches where there is characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted if there are very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

At a September 2003 VA neurological examination, the veteran 
stated that he had daily, intense, constant pressure in the 
front of his head.  He also complained of a burning, searing 
type of headache that occurred once or twice a week that 
required him to lay down for a few hours.  If at work, the 
veteran would just "push himself through" the headaches and 
keep working.  Physical examination revealed that cranial 
nerves II through XII were intact.  The diagnosis was 
tension-type headaches and migraine headaches controlled with 
Naprosyn.

At an August 2005 VA neurological examination, the veteran 
complained of two types of headaches.  One was a constant 
headache that he had when he woke up and when he went to bed.  
The other type of headache he would have once or twice a week 
that was throbbing and associated with nausea and 
photophobia.  He indicated that he was on multiple 
medications for his headaches.  It was noted that a July 2005 
CT scan of the head was normal.  Neurologic, motor system, 
and sensory examination were all normal.  The impression was 
mixed muscle tension and migraine headaches with normal 
neurological examination.

At his May 2007 Board hearing, the veteran stated that he had 
headaches on a daily basis.  He stated that his headaches 
limited his cognitive abilities and made his job as a law 
student particularly difficult.  He had what he described as 
prostrating headache attacks on an average of over once a 
week.  The veteran observed that as he had been dealing with 
headaches for a long time he had tended to minimize their 
influence on his life because he had learned to mange them.  
He did note, however, that at their most severe stage his 
headaches would force him to lie down.  He stated that he 
would not often have to lie down (approximately once a week), 
as through sheer stubbornness and with the help of 
medications he had learned to manage the situation.  The 
veteran indicated that he was currently employed as a law 
clerk and had recently completed law school.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent for 
headaches.  While the veteran has daily headaches, a review 
of the objective evidence does not reveal, and indeed, the 
veteran has not actually asserted, that his headaches are 
productive of very frequent, completely prostrating, and 
prolonged attacks.  In this regard, the Board notes that the 
more serious headaches, by the veteran's own testimony, 
occurred on about a once a week basis.  Furthermore, while 
the Board acknowledges the veteran's arguments concerning the 
accommodation given to him by his law school during his 
student days, the evidence has not shown that headaches, 
alone, have been productive of severe economic 
inadaptability.

In short, a rating in excess of 30 percent for headaches is 
not warranted.


IV.  Conclusion

As the preponderance of the evidence is against higher 
ratings for the disabilities on appeal, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The expression of disagreement with the June 13, 2002 rating 
decision, received by the agency of original jurisdiction on 
June 30, 2003, was not timely, and the appeal is dismissed.

An initial rating in excess of 20 percent for fibromyalgia is 
denied.

A rating in excess of 30 percent for headaches is denied.


REMAND

As for the issues of entitlement to an initial rating in 
excess of 20 percent for chronic fatigue syndrome and 
entitlement to TDIU, the Board notes that those issues are 
not yet ready for adjudication.

Under Diagnostic Code 6354, for chronic fatigue syndrome 
(CFS), a 40 percent disability rating is warranted where 
there are CFS symptoms manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.

In May 2007 the veteran submitted private records that 
included an Axis I diagnosis of Learning Disorder not 
Otherwise Specified.  A narration on the clinical summary 
portion of the record essentially noted that some of the 
veteran's scores on CAARS testing (Connors' Adult ADHD Rating 
Scales) were not the result of a diagnosable attention 
deficit.

The Board observes that the veteran asserts that his service-
connected chronic fatigue syndrome is productive of cognitive 
impairment, and the Board notes that cognitive impairment is 
a factor in rating this disability.  Further, the Board also 
observes that there is little evidence of record helpful in 
determining whether the veteran's CFS symptoms restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level.  As the veteran's overall physical condition 
is complex, and as medical evidence of record at least 
suggests that cognitive impairment may be related to chronic 
fatigue syndrome, the Board finds that affording the veteran 
a VA examination to address these matters would be 
beneficial.

As for the issue of entitlement to TDIU, the Board finds that 
this issue is related to the issue of an initial higher 
rating for service-connected chronic fatigue syndrome and 
should be readjudicated in light of action taken in 
connection with that issue.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and severity of his 
service-connected chronic fatigue 
syndrome.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner is requested to specifically 
indicate whether (and, if present, to 
what degree) the veteran has cognitive 
impairment as a result of his chronic 
fatigue syndrome.  The examiner should 
also indicate whether the veteran's CFS 
symptoms are nearly constant and restrict 
routine daily activities to 50 to 75 
percent of the pre-illness level, or, if 
CFS symptoms result in periods of 
incapacitation of at least four but less 
than six weeks total per year.

The examiner is also requested to provide 
an opinion as to whether the veteran's 
service-connected disabilities preclude 
him from securing or following 
substantially gainful employment.

2.  The claims of entitlement to an 
initial rating in excess of 20 percent 
for chronic fatigue syndrome and 
entitlement to a TDIU should again be 
adjudicated with consideration of any and 
all additional evidence.  If either of 
those benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


